DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Claims 1-10) and sub-species A(I) (Claim 3) in the response filed on 25 October 2021 is acknowledged.
Applicant's election with traverse of Species A (Claims 1-10) and sub-species A(I) (Claim 3) in the reply filed on 25 October 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if restriction was not required.  This is not found persuasive because applicant does not provide a specific reason(s) as to why the search and/or examination burden would not be serious, nor does applicant provide a reason(s) as to why restriction is improper.
There is a search and/or examination burden for the patentably distinct species as set forth in the Requirement for Restriction filed on 25 August 2021 because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B and subspecies B(I)-B(VI), there being no allowable generic or linking claim. 


Specification
The use of the terms Boston Scientific Corporation TM (Page 11 Line 3) and Measurement Specialties TM (Page 17 Line 15), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim currently reads as “[…] wherein actuation of a one of the at least one control button […].” It is understood that “a one of” is an unintentional typo, and the claim will be read as “[…] wherein actuation of the at least one control button […].” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 5967984) in view of Lewis et al. (US 20030187369).
Regarding Claim 1, Chu teaches a catheter assembly for an ultrasound system, Column 1 Lines 47-50 (“a catheter having a catheter body of extended length for insertion within a body of a living being. The catheter also includes an ultrasound imaging device”), the catheter assembly comprising:
a) a distal section, Column 4 Line 5 (“distal portion 30a), comprising a distal sheath, as shown in Fig. 3, re-produced below, where the catheter body 12 provides a sheath around the central lumen 16, drive shaft 18, and transducer 20; 
b) a proximal extension, as shown in Fig. 1, re-produced and annotated by examiner below, comprising a proximal sheath, further shown in Fig. 1; 
c) a pullback slider arrangement disposed between the distal section and the proximal extension, as shown in Fig. 1, re-produced and annotated by examiner below, the pullback slider arrangement comprising a housing defining a slit, as shown in Fig. 8, re-produced and annotated by examiner below, a coupler disposed within the housing, Column 4 Line 18 (“motor coupler 40”) and a slider handle, Column 4 Line 29 (“thumb control 46”) extending through the slit, as shown in Fig. 8, re-produced below, and coupled to the coupler, wherein the slider handle and the coupler can be manually slid along the slit in the housing, Column 4 Lines 27-33 (“drive shaft 18 and, hence, transducer 20, are axially translatable, (i.e., arrow 44) within catheter body 12 through the use of thumb control 46 (FIGS. 1 
d) an elongated, rotatable driveshaft, Column 3 Line 63 (“drive shaft 18”) and Column 4 Lines 19-20 (“permits the motor to rotate drive shaft 18”), where the drive shaft is depicted as being elongated, as in Figs. 3 and 8, re-produced below, having a proximal end and a distal end and extending along the distal section, the proximal extension, and the pullback slider arrangement, as shown in Figs. 3 and 8, re-produced below, wherein the proximal end is configured and arranged for coupling to a motordrive for rotating the driveshaft, Column 4 Lines 17-18 (“drive shaft 18 is mechanically coupled to a motor (not shown) through a motor coupler 40”), wherein the coupler of the pullback slider arrangement is coupled to the rotatable driveshaft to manually move the rotatable driveshaft backwards and forwards by moving the slider handle, Column 4 Lines 17-20 (“drive shaft 18 is mechanically coupled to a motor (not shown) through a motor coupler 40. Motor coupler 40 permits the motor to rotate (arrow 42, FIGS. 3 and 7) drive shaft 18, and, hence, transducer 20.”) and Column 4 Lines 27-33 (“drive shaft 18 and, hence, transducer 20, are axially translatable, (i.e., arrow 44) within catheter body 12 through the use of thumb control 46 (FIGS. 1 and 2). A physician places his/her thumb on thumb control 46 and pushes and pulls thumb control forward and backward (right and left, respectively, in the figure) to slide transducer 20 within catheter body 12.”); 
e) an imaging device coupled to the distal end of the driveshaft, Column 3 Lines 61-64 (“Catheter body 12 includes a central lumen 16 within which an ultrasound imaging device having a drive shaft 18 and an acoustic transducer 20 is disposed.”) and shown in Fig. 3, re-produced below, with rotation of the driveshaft causing a corresponding rotation of the imaging device, Column 4 Lines 19-20 (“Motor coupler 40 permits the motor to rotate (arrow 42, FIGS. 3 and 7) drive shaft 18, and, hence, transducer 20.”), the imaging device comprising at least one transducer, Column 3 Lines 61-64 
f) at least one conductor extending along the distal section, the proximal extension, and the coupler and coupled to the imaging device for carrying the electrical signals, Column 4 Lines 21-24 (“Within cone coupler 38, wires (not shown) that are electrically connected to transducer 20 and disposed within drive shaft 18 are electrically connected (not shown) to an ultrasound monitor (not shown)”), where it is interpreted that if the wires are disposed within drive shaft 18, they extend along the distal section, the proximal extension, and the coupler.

    PNG
    media_image1.png
    201
    716
    media_image1.png
    Greyscale

Fig. 3 of Chu


    PNG
    media_image2.png
    296
    704
    media_image2.png
    Greyscale

Fig. 1 of Chu

    PNG
    media_image3.png
    276
    704
    media_image3.png
    Greyscale

Fig. 8 of Chu
	However, Chu does not explicitly teach a sensor disposed within the housing of the pullback slider arrangement to determine a position.
	In an analogous catheter pullback field of endeavor, Lewis teaches a catheter assembly for an ultrasound system, Abstract (“An optical pullback sensor assembly is disclosed that facilitates measuring displacement of a flexible elongate member, such as an ultrasound catheter probe that is inserted within a body.”), comprising a sensor, [0035] (“optical motion sensor 32”), disposed within the housing of the pullback slider arrangement, [0035] (“carriage 18”) and as shown in Fig. 2, re-produced below, to determine a position of the coupler within the housing, [0029] (“A catheter 12 is depicted in an operative arrangement wherein displacement of the catheter 12 in relation to a relatively statically 

    PNG
    media_image4.png
    191
    730
    media_image4.png
    Greyscale

Fig. 2 of Lewis
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chu and Lewis because incorporating a sensor disposed within the housing of the pullback slider arrangement to determine a position in order to ensure proper linear displacement of the catheter. Proper linear displacement is necessary in order for procedures to be carried out efficiently; if the catheter is displaced too far or too little, the distal end of the catheter will not reach the intended target region to be imaged.
Regarding Claim 3, the modified assembly of Chu teaches all limitations of Claim 1, as discussed above. Furthermore, Lewis teaches wherein the sensor is an optical, [0024] (“displacement of the catheter is sensed by light reflected off the patterned target surface and received by the optical sensor array.”), resistive, capacitive, inductive, or magnetic sensor, [0001] (“The present invention generally relates to the area of diagnostic medical equipment, and more particularly to diagnostic devices for locating and/or treating problematic blockages within coronary arteries by means of a sensor”).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5967984) and Lewis (US 20030187369), as applied to Claim 1, further in view of Hutchins (US 20140142436).
	Regarding Claim 2, the assembly of Chu, when modified by Lewis teaches all limitations of Claim 1, as discussed above. However, the modified assembly of Chu does not explicitly teach wherein the housing of the pullback slider arrangement comprises at least one control button, wherein actuation of “the at least one control button” provides a signal related to a pullback procedure.
	In an analogous catheter pullback field of endeavor, Hutchins teaches a catheter assembly, [0013] (“the invention relates to a combination catheter pullback section”), for an ultrasound system, [0049] (“The probe tip can include a beam director and/or an ultrasound transducer.”), wherein the 

    PNG
    media_image5.png
    471
    712
    media_image5.png
    Greyscale

Fig. 2 of Hutchins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further modify the catheter assembly of Chu in view of Lewis to include the control button as taught by Hutchins because incorporating at least one control button for providing a signal related to a pullback procedure allows for ease of use of the operator, providing ergonomic handling while also allowing the operator to control when the pullback procedure occurs. Controlling when the pullback procedure occurs may be beneficial to the operator in order to ensure the imaging procedure is carried out efficiently and of the highest quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793